Exhibit 10.3
 
LLC Membership Interest Purchase and Sale Agreement—Short form
 
Phalanx Wealth Management LLC, ("Seller")
58 Main St.
Topsfield, MA 01983
December 23rd, 2013
 
Magnolia Lane Financial ("Buyer")
7 Grove St. Ste 202
Topsfield, Mass 01983

--------------------------------------------------------------------------------

 
Re:    Sale and Purchase of LLC Membership Interest/General Release
 
To whom it may concern:
 
This letter agreement ("Agreement") summarizes our recent telephone
conversations and meetings regarding the sale of all membership interests in
Grove Realty Partners, L.L.C., a limited liability company organized and
existing under the laws of the State of Massachusetts.
 
In consideration of the premises and the mutual covenants and conditions herein
contained, we hereby agree as follows:
 
1.          Seller hereby sells to Buyer, and Buyer hereby purchases from
Seller, all of the Seller's right, title and interest as a member of the Company
(the "LLC Interest"), effective December 23rd, 2013 for the purchase price of
$320.000 dollars (the "Purchase Price"), free and clear of all liens, claims and
encumbrances. The Purchase Price shall be payable as follows: Buyer agrees to
issue shares of Magnolia Lane in the amount of 19,227 Shares, that are
restricted shares, that have been valued at $16.60 per share. Seller agrees to
take on all risk and reward of the shares after this date and moving forward.
 
2.          Seller agrees to keep all information about the Company, its
products and services which he has learned during the course of his membership
therein ("Confidential Information") strictly confidential. Seller will not
disclose any Confidential Information to a third party, or use any Confidential
Information for any purpose, at any time. Seller will promptly return no later
than 15 days after the execution and delivery of this Agreement, return to the
Company any Confidential Information now in his possession.
 
3.          By their respective signatures below, each of Seller and Buyer (the
"Releasing Party") hereby irrevocably and unconditionally releases the other
party and the Company, and their respective successors and assigns, from any
action, claim, liability, cause of action, debt, obligation, agreement or
promise whatsoever, known or unknown, that the Releasing Party ever had, now
have or may now or hereafter have against the other party or the Company, or
which the Releasing Party may owe to any of them, from the beginning of the
world to and including the date of this agreement, provided that Seller and
Buyer duly perform their respective obligations under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.         This agreement contains our entire agreement on this subject,
supersedes any and all prior agreements and underst2ndings, and may not be
changed, withdrawn or revoked except by a written instrument signed by all of
the parties hereto. This Agreement shall be governed by and construed in
accordance with the laws of the State of Massachusetts, and any action, claim or
proceeding brought hereunder shall be commenced exclusively in the federal or
state courts located in such State.
 
Please confirm, by signing this letter in the space below, your agreement to the
foregoing. Kindly return an original signed counterpart of this Agreement for my
records.



 
Very truly yours,
      [img04.jpg]  
Print Name:
 
Magnolia Lane Financial President

 
ACCEPTED AND AGREED TO:
  [img03.jpg]

 
 
 
[img04.jpg]
                                                   
Duly Authorized
Phalanx Wealth Management LLC
  [img02.jpg]

 

--------------------------------------------------------------------------------